Citation Nr: 1742490	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for irritable bowel syndrome (IBS), evaluated as 30 percent disabling prior to July 29, 2014 and 60 percent thereafter, to include entitlement to a separate initial compensable rating for fecal incontinence.

2.  Entitlement to an increased rating for arthritis of the low back, evaluated as 10 percent disabling prior to March 1, 2010, and as 20 percent disabling thereafter.

3.  Entitlement to an increased rating for a left knee disability, evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a right knee disability, evaluated as 10 percent disabling.






REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs (NCDVA)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1984, and from June 1988 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which increased the IBS rating to 10 percent, effective December 4, 2008 (the date of the claim), and continued 10 percent ratings for the Veteran's knee and back disabilities.  Jurisdiction of the case is currently with the Winston-Salem, North Carolina RO.

In July 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  That VLJ has since retired from the Board, and in May 2016, the Veteran declined the offer of another hearing.
 
In January 2014, the Board remanded the claims for additional development.

In September 2014, the Appeals Management Center (AMC) increased the IBS rating to 30 percent under Diagnostic Code (DC) 7319, effective December 4, 2008, and increased the low back rating to 20 percent, effective March 1, 2010.

In July 2016, the Board denied the back and knee claims, and remanded the IBS claim for additional development.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Based on a May 2017 Joint Motion for Partial Remand (JMPR), the Board's decision with respect to the back and knee claims was vacated and remanded for compliance with instructions in the JMPR.

In May 2017, the AMC increased the IBS rating to 60 percent under DC 7346, effective July 29, 2014.  The Veteran subsequently withdrew the extraschedular rating aspect of her claim.  Thus, the issue has been recharacterized as noted on the title page.

In a November 2016 VA Form 21-22, the Veteran revoked the American Legion power of attorney and appointed the NCDVA as her representative.

The entire appeal, with the exception of the issue of entitlement to an increased rating for IBS prior to July 29, 2014, to include entitlement to a separate initial compensable rating for fecal incontinence, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 29, 2014, the 30 percent evaluation currently in effect for the service-connected IBS is the maximum schedular evaluation allowable for this service-connected disability under DC 7319.

2.  Since July 29, 2014, the 60 percent evaluation currently in effect for the service-connected IBS is the maximum schedular evaluation allowable for this service-connected disability under DC 7346.

3.  The Veteran's service-connected IBS is manifested by occasional moderate fecal leakage, but not by occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.


CONCLUSIONS OF LAW

1.  Prior to July 29, 2014, the criteria for an evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.114, DC 7319 (2016).

 2. Since July 29, 2014, the criteria for an evaluation in excess of 60 percent for IBS have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.114, DCs 7346-7319 (2016).

3.  The criteria for a separate initial evaluation of 10 percent, but no higher, for fecal leakage associated with service-connected IBS are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.113, 4.114, DC 7332 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duty to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a pre-adjudication letter.

The evidence of record includes VA examination reports, VA treatment records, private treatment records, the Veteran's testimony, and lay statements.  The Board remanded the case in May 2017 so that the AOJ could refer the Veteran's IBS claim to the Director of Compensation (Director) for consideration of whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  However, later that month, the Veteran withdrew the extraschedular aspect of the IBS claim.  Therefore, compliance with the May 2017 remand is moot and the Board may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's IBS is currently rated as 30 percent disabling under DC 7319 prior to July 29, 2014, and as 60 percent disabling under DCs 7346-7319 thereafter.
 
A 30 percent evaluation represents the highest evaluation available under the rating code for IBS, and is assigned for severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319. 

A 60 percent evaluation represents the highest evaluation available under the rating code for hiatal hernia, and is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations production of severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346. 

The Board has also considered evaluating the Veteran's disability under other diagnostic codes.  See 38 C.F.R. § 4.114 (which stipulates that ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other).  After a complete and thorough review of the record, the Board finds that the Veteran's fecal incontinence, which has been established by the medical evidence to be associated with her service-connected IBS, should be rated separately under DC 7332.

Initially, the Board notes that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See also 38 C.F.R. § 4.113 (coexisting abdominal conditions); 38 C.F.R. § 4.14 (avoidance of pyramiding).  Here, the Veteran's IBS is rated under DCs 7319 and 7346.  Because she now manifests fecal incontinence associated with her IBS, which is not contemplated by DCs 7319 and 7346, the Board will not be violating the anti-pyramiding rule by considering a separate rating under DC 7332 (which is not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114 ). 

Specifically, DC 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under DC 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2016).

Here, the Veteran described her chronic bowel problems in an August 2010 statement and during the July 2012 hearing.  She stated that she has had bowel movement (BM) accidents while at work and had to go to the VA canteen (local store on VA campus) to buy new undergarments and deodorant spray.  She stated that she has had to leave her shopping cart when out shopping and go home in order to avoid having an accident.  The Veteran described difficulty planning weekend activities because of her bowel distress.  She also described embarrassing moments with her husband when they are intimate, and stated that she avoids being intimate due to her fear of having an accident.  She also stated that it is difficult and embarrassing to go on vacations with other people because of having to always use the rest room; as a result, she usually reserves her own room.  The Veteran, a VA clinical social worker, reported that she cannot apply for jobs that require her to go out into the community since she needs to always be near a bathroom.

During the July 2012 hearing, the Veteran described finding it embarrassing to experience incontinence at home and at work.  She noted that it is "so stressful" to always have to worry about having an accident.  Hearing Transcript at 8.  She reported having at least 12 episodes of diarrhea daily.  She noted that her doctors had prescribed various medications, but that nothing stopped the runny stools.

A November 2015 VA treatment record shows that the Veteran reported occasional fecal incontinence.  A July 2016 VA treatment record shows that she reported worsening symptoms of watery diarrhea/fecal urgency.  In August 2016, she noted that the pain medication for her back may have improved her diarrhea.
However, a September 2016 VA treatment record shows that the Veteran reported several "flair [sic] ups or accidents" with BMs and a sudden need to go to the bathroom.  

As this discussion illustrates, the Veteran has consistently reported an occasional occurrence of leakage, but has not reported the need for pads.  Based on the evidence of record, the Board finds that the Veteran is entitled to a separate 10 percent disability rating for her fecal incontinence as a residual of her service-connected IBS.  As the Veteran has not reported having to wear a pad, the next higher rating of 30 percent is not warranted under DC 7332.

The level of impairment has been relatively stable throughout this rating period, and has never been worse than what is warranted for the currently-assigned 30 percent rating for the IBS prior to July 29, 2014, the currently-assigned 60 percent since July 29, 2014, and the 10 percent rating assigned for moderate fecal leakage by this decision.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

Prior to July 29, 2014, entitlement to an increased schedular evaluation in excess of 30 percent for IBS is denied.

Since July 29, 2014, entitlement to an increased schedular evaluation in excess of 60 percent for IBS is denied.

Entitlement to a separate initial rating of 10 percent, but no higher, for fecal incontinence associated with service-connected IBS, is granted, subject to the rules and payment of monetary benefits.


REMAND

As explained in the JMPR, the July 2014 VA examiner found that the Veteran's back disability would impact her ability to work because she "can only walk for 100 yards before stopping to rest"; "can only stand for 15 minutes at a time"; "can only sit for 30 minutes at a time"; and "cannot perform tasks that require frequent and repetitive bending of her lumbar spine."  Similarly, the July 2014 VA examiner found that the Veteran's knee disabilities would impact her ability to work because "can only walk for 100 yards at a time before stopping to rest"; "can only climb one flight of stairs at a time"; "cannot climb a ladder"; and "cannot kneel or squat."  However, when asked to opine about whether pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability when the back and knee joints were used repeatedly over a period of time, the examiner stated only that no such effects were present during range of motion testing and that there was no additional loss of range of motion after repetitive testing.

The JMPR found that while the Board noted the VA examiner's findings, it did not adequately explain whether the documented limitations in walking, standing, sitting, and bending constitute the type of functional limitations that result from repeatedly using a joint over a period of time-i.e., whether such limitations result from pain, weakness, fatigability, or incoordination-and, if so, whether appropriate attempts were made to express any such functional loss in terms of loss of degrees of range of motion.  The Board finds that the July 2014 VA examination findings are medically inconsistent with the Veteran's statements describing functional loss.  Therefore, another attempt must be made to obtain the necessary information to adequately assess the severity of the Veteran's back and knee disabilities.

In addition, the Board finds that the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2017).  The Veteran was last provided a VA examination in connection with her knee and back disabilities in July 2014.  Subsequent to that examination, however, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Id. at 168.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id. at 168, n.7.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  

Finally, the Board observes that VA treatment records dated subsequent to the July 2014 VA examination indicate that the Veteran's back and knee disabilities have worsened.  For example, in July 2016, the Veteran complained of increased left knee pain and reported that the pain woke her up at night.  The clinician increased her medication dosage.  In November 2015, she complained of increased back pain and reported intermittent spasms.  The clinician prescribed medication for the spasms.  In February 2017, the Veteran indicated that she had developed pain that radiated into her lower extremities; an MRI of the lumbar spine showed bulging discs.  The examiner noted "recent radicular symptoms", but made no diagnosis. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the severity of her service-connected left knee, right knee, and back disabilities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.  If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary, he or she should clearly explain why this is so.  

The examiner should indicate whether there is any lateral instability or subluxation of either knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.  The examiner should comment on the Veteran's lay statements regarding instability of the left and right knee joints.

The examiner is asked to comment on the significance of ongoing pain medication and muscle relaxers.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.  

If additional functional loss is found beyond what was shown on initial range of motion and repetitive use testing, the examiner should assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

When conducting the evaluations, the examiner should inquire whether there are periods of flareups and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per the veteran," to what extent, if any, they affect functional impairment.  

Should the neurological examination reveal lumbar radiculopathy, the examiner should identity the peripheral nerve(s) impacted.

2. After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


